PER CURIAM.
The trial court entered a temporary injunction unfreezing approximately $60,-000.00 held in a Merchants Account maintained in the appellant’s bank in the connection with the honoring of credit cards issued by Visa and Mastercard and fixed a temporary injunction bond in the amount of $2,500.00.
We affirm the issuance of the temporary injunction, Reaves v. Sadler, 136 Fla. 553, 189 So. 41 (1939); Duvallon v. Duvallon, 409 So.2d 1162 (Fla. 3d DCA 1982); United States Fire Insurance Company v. Brown, 185 So.2d 11 (Fla. 3d DCA 1966) but, direct the trial court to raise the amount of the bond to $75,000.00.
Affirmed with directions.